DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molettiere et al. (US 2014/0156228) in view of Dai et al. (US 9,665,169).
Claim 1
Molettiere teaches a method, comprising: 
provisionally determining, by a first computing device, that a user of the first computing device is awake based on data indicating that the first computing device is being used to provide a provisional determination that the user is awake ([0131], In another embodiment, a sleep tracker overwrites steps (when the user is considered asleep), calories, and floor count, from other devices.  Other monitoring devices that are incorporated into similar data stream prioritization structures include, but are not limited to, free weight trackers (devices attached to free weights or mounted on arms/body), sitting trackers (devices mounted in seat), sleep trackers (pillows/beds, motion/heart rate) [0234], Indeed, the device may measure or calculate a plurality of other physiological metrics in addition to, or in place of, the user's step count. [0236] Still further, other metrics can include, without limitation…sedentary activity data... In some 
detecting, by the first computing device, sleep sounds associated with a human sleeping (158 of Fig. 19; [0057], A sensor device 214 is any device able to capture user related information regarding user activities, user biometric measurements, or user environmental parameters. [0174] Examples of environmental sensors 158 include a barometric pressure sensor, a weather condition sensor, a light exposure sensor, a noise exposure sensor, a radiation exposure sensor, and a magnetic field sensor.); 
obtaining, by the first computing device, sleep sound information corresponding to the user; comparing, by the first computing device, the detected sleep sounds to the sleep sound information ([0150], The data stream synthesizer compares a single device's data stream to a data stream that is more accurate. The data stream with higher accuracy may be from a device that is known to have higher accuracy, a device that is determined to have higher accuracy through a comparison with other data streams, or it may be from a combination of multiple data streams that together have a higher accuracy than any single data stream. Examiner notes the single device’s data stream corresponds to the “detected sleep sounds”, and the data stream with higher accuracy corresponds to the “sleep sound information”); 
determining, by the first computing device, whether the detected sleep sounds are attributable to the user based on the comparison of the detected sleep sounds and the sleep sound information; and revising, by the first computing device, the provisional determination that the user is awake to indicate that the user is sleeping in response to a determination that the detected sleep sounds are being performed by the user in order to provide a more accurate sleep 
As provided above, Molettiere’s devices/sensors that have incorrect data, or have data whose accuracy is lower than the most accurate data, have their data replaced with "better," more accurate data ([0148]). Molettiere also teaches multiple devices/sensors to detect different parameters such as environment and conditions (See Fig. 19 and [0380], wherein the unified activity data stream is associated with a measurement selected from a group consisting of …sleep state, sleep phase, sleep quality, sleep duration, or restoration rate.), but may not clearly detail detection of being awake and detection of sleep sounds associated with a human sleeping.
Dai teaches in Abstract, “Wakefulness data may be collected during the consumption from a wakefulness detector. A determination may be made whether an asleep state exists”. Dai further teaches in Col. 2, lines 24-33, “For example, the wakefulness data may include a detection of whether the user's eyes are open or closed as captured by at least one or more detectors, including: a camera, detection of the user's heartrate or body/skin temperature using a heartrate monitor or thermometer, detection of movement by the user using an accelerometer in a device held by, worn by or adjacent to the user, detection of movement using an gyroscope, detection of movement using a motion detector, detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth.”

Claim 2
Molettiere in view of Dai further teaches the method of claim 1, further comprising: 
receiving, by the first computing device, a communication from a second device indicating that conscious human activity is being performed with respect to the second device that is unrelated to the first computing device, wherein the communication includes an identifier that identifies a user account corresponding to an operator of the second device ([0062 of Molettiere, The proper configuration file may be selected based on characteristics of the data stream source including, but not limited to, the device model, device identity, and/or an identifier in the data stream itself.); and revising, by the first computing device, the determination that the user is sleeping in response to a determination that the conscious human activity is being performed by the user of the first computing device (See Fig. 6-8 of Molettiere which shows a user’s account with multiple data streams related to the user. [0143] In one embodiment, the data synthesizer uses the data streams of more than one user to create statistics which are used to set defaults to a single user's account.  For example, if a user does not enter their stride length data on their device or on the account associated with the data synthesizer, a default stride length is set for them based on typical stride lengths for users of similar age, height, and gender. [0144] In another embodiment, the data synthesizer uses a subset of all of the users determined to be more relevant to the individual user.  For example, the data synthesizer uses only data from users who 0148] of Molettiere, In an embodiment, the data synthesizer is able to determine which data streams are the most accurate.  With this knowledge, devices that have incorrect data, or have data whose accuracy is lower than the most accurate data, have their data replaced with "better," more accurate data. [0150] of Molettiere, The data stream synthesizer determines a functional relationship between a single device's data stream and the higher accuracy data stream. This functional relationship is shared with the device so that the device can correct its algorithms and improve its accuracy. As provided above in claim 1, Dai teaches the detection of wakefulness, not explicitly taught by Molettiere).  
Claim 3
Molettiere in view of Dai further teaches the method of claim 1, further comprising: detecting, by the first computing device, sounds generated by conscious human activity;  26determining, by the first computing device, that the detected sounds correspond to the user of the first computing device; and determining, by the first computing device, that the second conscious human activity is being performed by the user of the first computing device in response to a determination that the detected sounds correspond to the user of the first computing group of users. [0085] of Molettiere, In certain cases, data from one device may overwrite data from the same device acquired at a different period of time if certain conditions are met.  In one example, the conditions for overwriting data may require that the overwriting data have a higher quality metric and be within a certain time window of the overwritten data.  For example, a user takes a measurement of their blood pressure at 8:45 am wearing the cuff on their wrist, and then takes another measurement of their blood pressure at 9:00 am wearing the cuff on their upper arm. Dai further teaches in Col. 2, lines 24-33, “For example, the wakefulness data may include a detection of whether the user's eyes are open or closed as captured by at least one or more detectors, including: a camera, detection of the user's heartrate or body/skin temperature using a heartrate monitor or thermometer, detection of movement by the user using an accelerometer in a device held by, worn by or adjacent to the user, detection of movement using an gyroscope, detection of movement using a motion detector, detection of snoring using a microphone, detection of movement by the user using a microphone, and so forth.).  
Claim 4
Molettiere in view of Dai further teaches the method of claim 1, further comprising: detecting, by the first computing device, sounds generated by conscious human activity; determining, by the first computing device, that the detected sounds are inconsistent with sounds associated with the user of the first computing device; and determining, by the first computing device, that the second conscious human activity is being performed by someone other than the user of the first computing device in response to a determination that the detected sounds are Molettiere, In one embodiment, the system stores all the sensor data (either locally in the device or remotely in the server), so it is possible to reconcile the data stream for different use cases when new data is available, even going back in time and reconcile historical data with the newly available data. [0137] of Molettiere, In other periods, data may be available from two or more devices, and the consolidated data may correspond to the data from one of the devices, or to a combination of the data from the multiple devices.  For example, in the fourth period, the output is the average of the data from devices A and B, and in the fifth period the output is the minimum of the data from devices B and C. [0138] In one embodiment, a voting system is used to define the output.  In a voting system, the output is selected by identifying data points that are grouped in clusters, or in other words data points associated with the value that corresponds to the approximate value provided by a majority of devices.  For example, during a time period the following step counts, taken by multiple devices, are available: 22, 23, 20, and 100. [0139] The average value of these step counts would be 41.25, which isn't consistent with any of the data taken by any of the devices.  Therefore, the average would not be an accurate measurement of the step count.  Using a voting system, the system identifies that the majority of values are grouped around a cluster of around 22 steps.  The value of 100 is discarded as being outside the cluster, and then the average of the values in the cluster (21.6), or the median (22), is selected as the data point for the output.  The voting system provides an algorithm for filtering noise by discarding values that appeared to be anomalous. [0145] of Molettiere, Once the data synthesizer determines that two users have completed a workout together, the data synthesizer uses the data of the respective users to improve or add to the biometric data collected by each user. [0282] a memory having information about a plurality of devices, a plurality of users, and associations between the plurality of devices and the plurality of users, wherein each device is operable to capture data associated with respective users, the memory further including one or more rules for consolidating data received from the plurality of devices; Col. 9, lines 48-54 of Dai, Use of models generated from a large number of users may increase general accuracy of the models. These models may provide a basis for creating user-specific models which may be based on user-specific historical wakefulness data which may be collected for a particular user over time and/or according to inputs received from the user.).  
Claim 5
Molettiere in view of Dai further teaches the method of claim 1, further comprising: determining, by the first computing device, whether the detected sleep sounds are attributable to another person based on the comparison of the detected sleep sounds and the sleep sound information; and maintaining, by the first computing device, the provisional determination that the user is awake in response to a determination that the sleep sounds are being performed by another person ([0012] of Molettiere, The present embodiments relate to methods, systems, and computer programs for combining or synthesizing multiple data streams into a single data stream while maintaining accuracy and integrity of the data. [0145] of Molettiere, Once the data synthesizer determines that two users have completed a workout together, the data synthesizer uses the data of the respective users to improve or add to the biometric data collected by each user. [0282] of Molettiere, a memory having information about a plurality of devices, a plurality of users, and associations between the plurality of devices and the plurality of users, wherein each device is operable to capture data associated with respective users, the memory further including one or more rules for consolidating data received from the plurality of devices;).  
Claim 6

Claim 7
Molettiere in view of Dai further teaches the method of claim 1, wherein obtaining the sleep sound information corresponding to the user comprises: recording, by the first computing device, sleep sounds while the user is sleeping over several nights; and  27generating, by the first computing device, sleep samples representative of the user sleeping based on the recorded sleep sounds (Col. 8, lines 44-67 of Dai, The wakefulness data collected from the wakefulness detectors may be compared with historical user sleep data. The historical user sleep data may be aggregate user data from multiple users or the data may be specific to the user. In one example, when a user initially begins using the present technology, the aggregate user data may be compared against the collected wakefulness data. However, as more user-specific data is collected over time, the user-specific data may supplant the aggregate user data for determining whether the specific user is asleep. The historical user sleep data may include historical wakefulness data. The historical user sleep data may include past determinations of when the user was asleep and/or had a reduced wakefulness. The historical user sleep data may include sleep patterns or habits. The historical user sleep data may include thresholds at which the Dai, Use of models generated from a large number of users may increase general accuracy of the models. These models may provide a basis for creating user-specific models which may be based on user-specific historical wakefulness data which may be collected for a particular user over time and/or according to inputs received from the user.).
Claims 8-14
	These claims recite substantially the same limitations as those provided in claims 1-7 above respectively, and therefore they are rejected for the same reasons.
Claims 15-20
These claims recite substantially the same limitations as those provided in claims 1, and 3-7 above respectively, and therefore they are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654